RECEIVED JUL u3 2019

Terry Samuels 19361-424
FCI Pekin

P.O. Box 5000

Pekin, IL 61555

June 28, 2019

U.S. District Court for the
Northern District of Iowa

The Honorable Linda R. Reade
Chief U.S. District Judge

111 Seventh Avenue SE, Box 12
Cedar Rapids, IA 52401-2101

RE: USA v. Samuels
(Crim. Case No.: 06-CR-1020-1)

Your Honor:

I am writing the Court the instant Letter/Motion in light of
Section 404(a)-(c) of the First Step Act of 2018 because this new
law is applicable to me.

There is no doubt that I fit all three of the requirements
for eligibility of the 1SA of 2018: (1) I was sentenced before
August 3, 2010, (2) I was convicted of a "covered offense" that
was altered by Section 2 of the Fair Sentencing Act of 2010, and
that is 21 U.S.C. § 841(b)(1)(B)(iii); and (3) I have never filed
a 404 motion that was ruled on it merits. See, e.g., U.S. v.
Perkins, 2019 U.S. Dist. LEXIS 65311 (N.D.IA. April 3, 2019.

Your Honor, in light of the above I implore the Court to
appoint counsel to represent me in the 1SA proceedings.

Respectfully submitted,

Terry Samuels

Case 2:06-cr-01020-CJW-MAR Document 123 Filed 07/03/19 Page 1 of 3
19361-4249

Terry Samuels |
Federal Correctional Institution ‘PEORIA TL Gi5
P.O. Box 5000 =
Pekin, IL 61555 OL IUL 2019 FPR) 2 bk

United States

 

RECEIVED

= 19361-424

 

aie J Clerk US Dist Court
sche UL 0 2019 = 114 7TH AVE SE

— Pe BOX 12

fie FCI] PEKIN : Cedar Rapids, 'A 52401
ws MAIL RCOM 5 United States

Legal Mad (Case 2:06-cr-01020-CJW-MAR -Bocument 123 Filer Qi/RAAR| AOA: AIAG RAM ofp
iRoom -
Pteval Correctional Institution

P. O. Box 7000
Pekin, iL 61 555-7000

Case 2:06-cr-01020-CJW-MAR

Document 123 Filed 07/03/19 Page 3 of 3

The enclosed letter 1--~« +
Special mailing proce

to you. The letter nas. -:~ -Y Deon oeeacd
nor inspecte4. !f the wr:,-- raises 2
question or proble.: 7-. which this fac’!
has ririsdiction, yor
Traterial for further i:
if ihe writer encin---
forwardins to a:

tne enciosure tou. -

Tessed through

meta ea
or PO Meciid j

‘iy

> “ish to retuis tise

athe. or clarification,
SPONGe.ce for
#SSe, tleass return

. ~ddress,
